Citation Nr: 0032087	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The RO denied the veteran's claim for service connection for 
PTSD, partly on the grounds that there was no credible 
evidence of an in-service stressor.  38 C.F.R. § 3.304(f).  
The veteran's service records show that he served in the Army 
in Company A, 65th Engineer Battalion, 25th Infantry Division 
and had service in Vietnam from September 1969 to November 
1970.  His principal duty was combat engineer.  His service 
records also show that he was awarded various medals, none of 
which are indicative of combat.  A finding has not been made 
to date as to whether the veteran was engaged in combat 
activity with the enemy relative to the occurrence of any 
alleged stressor.  In the event of the absence of such a 
finding, a stressor must be established by official service 
records or other credible supporting evidence.  Gaines v. 
West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The file shows that the veteran has made allegations of 
service stressors.  He maintains that in June 1970 he held R. 
Skeins, a fellow serviceman in his platoon, in his arms and 
watched him die after being shot in the back while on the 
Cambodian border.  He also maintains that months before this 
incident his base camp was hit with 75 in-coming rounds.  See 
July 2000 hearing transcript at pgs. 4-12.  A special orders 
extract from the Department of the Army dated in December 
1969 shows that the veteran and R. Skeins were both 
specialists in Company A, 65th Engineer Battalion while 
another record shows that R. Skeins was killed on June 18, 
1970 in Cambodia.  The Board notes that request has not been 
made of the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), to verify the veteran's stressors.  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  64 Fed. Reg. 32807-32808 (Jun. 18, 1999).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Review of the record reveals that the veteran filed his claim 
for service connection for PTSD in July 1996.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (effective prior to March 7, 1997); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran received an award of the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted as conclusive evidence of the claimed in-service 
stressor, absent evidence to the contrary.  Where combat is 
verified, the veteran's credible or "satisfactory," lay 
testimony regarding claimed stressors must be accepted as 
conclusive of their actual occurrence if "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet.App. 91 (1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki at 99.  Nor is the veteran's lay testimony alone 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  Zarycki at 98.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (effective from March 7, 1997).  The Board notes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective from March 7, 1997).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  Following the above, the RO must make 
a specific determination as to whether 
the record establishes the veteran 
engaged in combat with the enemy and has 
a claimed stressor related to that 
combat.  If so, the RO must specifically 
identify the stressor(s) established by 
the record.  

3.  If the RO determines the veteran did 
not engage in combat with the enemy and 
have a stressor related to that combat, 
it should review the file and prepare a 
summary of all the claimed stressors.  
This summary, and all associated 
documents, should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 so that it can provide any 
information which might corroborate the 
stressors claimed by the veteran.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) determined by the 
RO to actually have occurred was sufficient to 
produce PTSD; 

(b)  whether the veteran meets the diagnostic 
criteria for PTSD under DSM-IV and; 

(c)  whether there is a link between current 
symptoms and the stressor(s) specified by the 
RO as established by the record.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination. 

5.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the RO should 
readjudicate the claim for service 
connection under both the old and new 
criteria.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U.R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000).




